--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is made and entered into on this 14th
day of May, 2012 by and between Insmed Incorporated, a Virginia corporation (the
"Company"), and Donald J. Hayden Jr. (hereinafter, the "Executive").
 
 
W I T N E S S E T H:
 
WHEREAS, the Board desires to employ the Executive as the Executive Chairman of
the Company on the terms and conditions set forth herein;
 
WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Executive's attention and dedication to the Company;
 
WHEREAS, the Executive is willing to make his services available to the Company
and on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
 
1.           Definitions.  When used in this Agreement, the following terms
shall have the following meanings:
 
(a)           “Accrued Obligations” means:
 
(i)        all accrued but unpaid Base Salary through the end of the Term of
Employment;
 
(ii)       any unpaid or unreimbursed expenses incurred in accordance with
Company policy, including amounts due under Section 5(a) hereof, to the extent
incurred during the Term of Employment;
 
(iii)      any accrued but unpaid benefits provided under the Company’s employee
benefit plans, subject to and in accordance with the terms of those plans;
 
(iv)     any unpaid Bonus in respect to any completed fiscal year that has ended
on or prior to the end of the Term of Employment; and
 
(v)      any accrued but unused vacation pay.
 
(b)           “Base Salary” means the salary provided for in Section 4(a) hereof
or any increased salary granted to Executive pursuant to Section 4(a) hereof.
 
(c)           “Board” means the Board of Directors of the Company.
 

 
 

--------------------------------------------------------------------------------

 
 
(d)           “Bonus” means any bonus payable to the Executive pursuant to
Section 4(b) hereof.
 
(e)           “Bonus Period” means the each period for which a Bonus is
payable.  Unless otherwise specified by the Board, the Bonus Period shall be the
fiscal year of the Company.
 
(f)            “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)           “Commencement Date” means May 14, 2012.
 
(h)           “Competitive Activity” means an activity focusing on inhaled lipid
technologies or any New Company Technology (collectively, the “Company Business
Technology”)  in material competition with the Company in any of the States
within the United States, or countries within the world, in which the Company or
any of its Related Entities conducts business with respect to a business in
which the Company or any of its Related Entities engaged while the Executive was
employed by the Company or any of its Related Entities.
 
(i)            “Confidential Information” means all trade secrets and
information disclosed to the Executive or known by the Executive as a
consequence of or through the unique position of his employment with the Company
or any Related Entity (including information conceived, originated, discovered
or developed by the Executive and information acquired by the Company or any
Related Entity from others) after the date hereof, and not generally or publicly
known (other than as a result of unauthorized disclosure by the Executive),
about the Company or any Related Entity or its business. Confidential
Information includes, but is not limited to, inventions, ideas, designs,
computer programs, schematics, formulas, algorithms, trade secrets, works of
authorship, developmental or experimental work, processes, techniques,
improvements, methods of manufacturing, know-how, data, financial information
and forecasts, product plans, marketing plans and strategies, price lists,
customer lists and contractual obligations and terms thereof, data,
documentation and other information, in whatever form disclosed, relating to the
Company or any Related Entity, including, but not limited to, financial
statements, financial projections, business plans, listings and contractual
obligations and terms thereof, components of intellectual property, unique
designs, methods of manufacturing or other technology of the Company or any
Related Entity.  Confidential Information shall not include any such information
to the extent that it is previously known by Executive free of any restriction
on use or disclosure.
 
(j)           “Disability” means the Executive’s inability, or failure, to
perform the essential functions of his position, with or without reasonable
accommodation, for any period of six months or more in any 12 month period, by
reason of any medically determinable physical or mental impairment.
 
(k)           “Equity Awards” means any stock options, restricted stock,
restricted stock units, stock appreciation rights, phantom stock or other equity
based awards granted by the Company to the Executive.
 
 
2

--------------------------------------------------------------------------------

 
 
(l)            “Excise Tax” means any excise tax imposed by Section 4999 of the
Code, together with any interest and penalties imposed with respect thereto, or
any interest or penalties are incurred by the Executive with respect to any such
excise tax.
 
(m)          “Expiration Date” means the date on which the Term of Employment,
including any renewals thereof under Section 3(b), shall expire.
 
(n)           “Initial Term” means May 14, 2012 to May 13, 2014.
 
(o)           “New Company Technology” means any New Business Idea which the
Company and the Executive mutually agree shall constitute a New Company
Technology pursuant to Section 7(a)(ii).
 
(p)           “Pro Rata Bonus” defined as a pro rata portion (based upon the
period ending on the Termination Date) of the Target Bonus for the Bonus Period
in which the Termination Date occurs.
 
(q)           “Related Entity” means any subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by Board in which the Company or a subsidiary holds a substantial ownership
interest, directly or indirectly.
 
(r)           “Restricted Period” shall be the Term of Employment and the one
(1) year period immediately following termination of the Term of Employment.
 
(s)           “Target Bonus” means the target annual incentive award opportunity
for the applicable Bonus Period.
 
(t)           “Term of Employment” means the period during which the Executive
shall be employed by the Company pursuant to the terms of this Agreement.
 
(u)           “Termination Date” means the date on which the Term of Employment
ends.
 
2.           Employment.
 
(a)           Employment and Term.  The Company hereby agrees to employ the
Executive and the Executive hereby agrees to serve the Company during the Term
of Employment on the terms and conditions set forth herein.
 
(b)           Duties of Executive.  During the Term of Employment, the Executive
shall be employed and serve as the Executive Chairman of the Company, and shall
have such duties typically associated with such title, including, without
limitation, strategic planning and corporate development, as well as working
closely with the management team, of the Company and its Related Entities. The
Executive shall faithfully and diligently perform all services as may be
assigned to him by the Board, and shall exercise such power and authority as may
from time to time be delegated to him by the Board.  The Executive shall devote
an average time commitment of 40% of his full business time, attention and
efforts to the performance of his duties under this Agreement, render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company.  The Executive shall not engage in any
other business or occupation during the Term of Employment, including, without
limitation, any activity that (i) conflicts with the interests of the Company or
its subsidiaries, (ii) interferes with the proper and efficient performance of
his duties for the Company, or (iii) interferes with the exercise of his
judgment in the Company’s best interests.  Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (w) serve on outside corporate boards or
committees with prior notice to the Company, (x) serve on civic or charitable
boards or committees, (y) deliver lectures, fulfill speaking engagements or
teach at educational institutions, or (z) manage personal investments, so long
as such activities do not constitute a Competitive Activity or significantly
interfere with or significantly detract from the performance of the Executive’s
responsibilities to the Company in accordance with this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Term.
 
(a)           Initial Term.  The initial Term of Employment under this
Agreement, and the employment of the Executive hereunder, shall commence on the
Commencement Date and shall expire on May 13, 2014, unless sooner terminated in
accordance with Section 6 hereof.
 
(b)           Renewal Terms.  At the end of the Initial Term, the Term of
Employment automatically shall renew for successive one (1) year terms (subject
to earlier termination as provided in Section 6 hereof), unless the Company or
the Executive delivers written notice to the other at least sixty (60) days
prior to the Expiration Date of its or his election not to renew the Term of
Employment.
 
4.           Compensation.
 
(a)           Base Salary.  The Executive shall receive a Base Salary at the
annual rate of Two Hundred Thousand Dollars ($200,000.00) during the Term of
Employment, with such Base Salary payable in installments consistent with the
Company's normal payroll schedule, subject to applicable withholding and other
taxes.  The Base Salary shall be reviewed, at least annually, for merit
increases and may, by action and in the discretion of the Board, be increased at
any time or from time to time, but may not be decreased from the then current
Base Salary.
 
(b)           Bonus. During the Term of Employment, the Executive shall
participate in the Company’s annual incentive compensation plan, program and/or
arrangements applicable to senior-level executives as established and modified
from time to time by the Compensation Committee of the Board in its sole
discretion.  During the Term of Employment, the Executive shall have a target
bonus opportunity under such plan or program equal to fifty percent (50%) of his
current Base Salary (the “Target Bonus”), based on satisfaction of performance
criteria to be established by the Compensation Committee of the Board within the
first three (3) months of each fiscal year that begins during the Term of
Employment; provided, however, the evaluation criteria for the annual Bonus
shall be performance against the annual Company objectives, as previously
approved by the Board.  Payment of annual incentive compensation awards shall be
made in the same manner and at the same time that other senior-level executives
receive their annual incentive compensation awards (but in any event within 2 ½
months after the close of the relevant fiscal year).
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Expense Reimbursement and Other Benefits.
 
(a)           Reimbursement of Expenses. Upon the submission of proper
substantiation by the Executive, and subject to such rules and guidelines as the
Company may from time to time adopt with respect to the reimbursement of
expenses of executive personnel, the Company shall reimburse the Executive for
all reasonable expenses actually paid or incurred by the Executive during the
Term of Employment in the course of and pursuant to the business of the
Company.  The Executive shall account to the Company in writing for all expenses
for which reimbursement is sought and shall supply to the Company copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Company.
 
(b)           Compensation/Benefit Programs.  During the Term of Employment, the
Executive shall be entitled to participate in all medical, dental,
hospitalization, accidental death and dismemberment, disability, travel and life
insurance plans, and any and all other plans as are presently and hereinafter
offered by the Company to its executive personnel, including savings, pension,
profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans.
 
(c)           Working Facilities. During the Term of Employment, the Company
shall furnish the Executive with a visiting office, secretarial help and such
other facilities and services adequate for the performance of his duties
hereunder.
 
       (d)           Other Benefits.  The Executive shall be entitled to four
(4) weeks of paid vacation each calendar year during the Term of Employment, to
be taken at such times as the Executive and the Company shall mutually determine
and provided that no vacation time shall significantly interfere with the duties
required to be rendered by the Executive hereunder.  Up to two (2) weeks of
unused vacation time may be carried forward into any succeeding calendar year;
provided, however, in no event shall the amount of vacation time available to
the Executive under this Agreement, inclusive of any carryover time, exceed six
(6) weeks in the aggregate.  The Executive shall receive such additional
benefits, if any, as the Board of the Company shall from time to time determine.
 
6.           Termination.
 
(a)           General.  The Term of Employment shall terminate upon the earliest
to occur of (i) the Executive’s death, (ii) a termination by the Company by
reason of the Executive’s Disability, (iii) a termination by the Company at any
time, with a minimum of sixty (60) days’ written notice to be delivered in the
manner described in Section 15, or (iv) a termination by the Executive at any
time, with a minimum of sixty (60) days’ written notice to be delivered in the
manner described in Section 15.
 
(b)           Termination.

 
5

--------------------------------------------------------------------------------

 
 
(i)           In the event that the Term of Employment is terminated in
accordance with Section 6(a)(iii), Executive shall be entitled to the following:
 
(A)           the Accrued Obligations, payable as and when those amounts would
have been payable had the Term of Employment not ended;
 
(B)           the Pro-Rata Bonus (the “Termination Payment”), payable in a lump
sum pursuant to the Company’s normal payroll process as set forth in Section
6(e) hereof; and
 
(C)           Vesting, immediately prior to such termination, in any Equity
Awards that have not previously vested and were granted to the Executive at
least one (1) year prior to the Termination Date.
 
(ii)            In the event that the Term of Employment is terminated in
accordance with Section 6(a)(iv), Executive shall be entitled to the Accrued
Obligations, payable as and when those amounts would have been payable had the
Term of Employment not ended.
 
(c)           Disability.  The Company shall have the option, in accordance with
applicable law, to terminate the Term of Employment upon written notice to the
Executive, at any time during which the Executive is suffering from a
Disability.  In the event that the Term of Employment is terminated due to the
Executive’s Disability, the Executive shall be entitled to (i) the Accrued
Obligations, payable as and when those amounts would have been payable had the
Term of Employment not ended, (ii) the Pro-Rata Bonus, payable in a lump sum on
the Company’s first standard payroll date following the Executive’s “separation
from service” (as defined in Section 409A) (“Executive’s Separation”), (iii)
vesting, immediately prior to such termination, in any Equity Awards that have
not previously vested and were granted to the Executive at least one (1) year
prior to the Termination Date, and (iv) any insurance benefits to which he is
entitled as a result of his Disability.
 
(d)           Death.  In the event that the Term of Employment is terminated due
to the Executive’s death, the Executive or his estate shall be entitled to (i)
the Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended,  (ii) the Pro-Rata Bonus, payable
in a lump sum on the Company’s first standard payroll date following the
Executive’s Separation, (iii) all Equity Awards that vested prior to the
Termination Date, and (iv) any insurance benefits to which he is entitled as a
result of his death.
 
(e)           Release.  The Termination Payment shall be conditioned upon the
Executive’s execution of a general release of claims in the form attached hereto
as Exhibit A (subject to such modifications as may be necessary under applicable
law to affect a general release).  The Executive must execute and return the
release on or before the date specified by the Company in the prescribed form
(the “Release Deadline”).  The Release Deadline will in no event be later than
50 days after Executive’s Separation.  The Termination Payment shall be made
within 60 days after Executive’s Separation.  However, if the 60-day period
described in the preceding sentence spans two calendar years, then the payment
will in any event be made in the second calendar year.
 
 
6

--------------------------------------------------------------------------------

 
 
 (f)               Section 280G Certain Reductions of Payments by the Company.
 
(i)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the  benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or  distributions pursuant to this
Agreement are hereinafter referred to as "Agreement Payments") shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.  Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code.  If a
reduction of any Payment is required pursuant to this Section 6(f), such
reduction shall occur to the amounts in the order that results in the greatest
economic present value of all payments and benefits actually made or provided to
the Executive.  For purposes of this Section 6(f), present value shall be
determined in accordance with Section 280G(d)(4) of the Code.
 
(ii)           All determinations required to be made under this Section 6(f)
shall be made by Ernst & Young LLP (the "Accounting Firm"), which shall provide
detailed supporting calculations both to the Company and the Executive within
twenty (20) business days of the date of termination or such earlier time as is
requested by the Company and an opinion to the Executive that he has substantial
authority not to report any excise tax on his Federal income tax return with
respect to any Payments.  Any such determination by the Accounting Firm shall be
binding upon the Company and the Executive.  Within five (5) business days
thereafter, the Company shall pay to or distribute to or for the benefit of the
Executive such amounts as are then due to the Executive under this
Agreement.  All fees and expenses of the Accounting Firm incurred in connection
with the determinations contemplated by this Section 6(f) shall be borne by the
Company.
 
(iii)           As a result of the uncertainty in the application of Section
280G of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be promptly repaid to the Company by the
Executive.  In the event that the Accounting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           Cooperation.  Following the Term of Employment, the Executive
shall give his assistance and cooperation willingly, upon reasonable advance
notice with due consideration for his other business or personal commitments, in
any matter relating to his position with the Company, or his expertise or
experience as the Company may reasonably request, including his attendance and
truthful testimony where deemed appropriate by the Company, with respect to any
investigation or the Company’s defense or prosecution of any existing or future
claims or litigations or other proceedings relating to matters in which he was
involved or potentially had knowledge by virtue of his employment with the
Company.  In no event shall his cooperation materially interfere with his
services for a subsequent employer or other similar service recipient.  To the
extent permitted by law, the Company agrees that (i) it shall promptly reimburse
the Executive for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this Section 6(g) upon his
presentation of documentation for such expenses and (ii) the Executive shall be
reasonably compensated for any continued material services as required under
this Section 6(g).  Notwithstanding anything to the contrary contained herein,
the Executive’s obligations under this Section 6(g) shall terminate in full on
the second anniversary of the Termination Date.
 
(h)           Return of Company Property.  Following the Termination Date, the
Executive or his personal representative shall return all Company property in
his possession, including but not limited to all computer equipment (hardware
and software), telephones, facsimile machines, palm pilots and other
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients (provided that
the Executive may retain a copy the addresses contained in his rolodex, palm
pilot, PDA or similar device).
 
(i)           Compliance with Section 409A.
 
(i)           General. It is the intention of both the Company and the Executive
that the benefits and rights to which the Executive could be entitled pursuant
to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention.  If the Executive or the Company believes, at
any time, that any such benefit or right that is subject to Section 409A does
not so comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Section 409A (with the most limited possible economic effect on the
Executive and on the Company).  In no event shall the Executive designate the
calendar year of payment.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           Distributions on Account of Separation from Service.  If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this Agreement on account of termination of the Executive’s
employment shall be made unless and until the Executive incurs a “separation
from service” within the meaning of Section 409A.
 
(iii)           Six Month Delay for Specified Employees.
 
(A)           If the Executive is a “specified employee”, then no payment or
benefit that is payable on account of the Executive’s “separation from service”,
as that term is defined for purposes of Section 409A, shall be made before the
date that is six months after the Executive’s “separation from service” (or, if
earlier, the date of the Executive’s death) if and to the extent that such
payment or benefit constitutes deferred compensation under, and does not fall
within an applicable exception to, (or may be nonqualified deferred
compensation) Section 409A and such deferral is required to comply with the
requirements of Section 409A.  Any payment or benefit delayed by reason of the
prior sentence shall be paid out or provided in a single lump sum at the end of
such required delay period in order to catch up to the original payment
schedule.
 
(B)           For purposes of this provision, the Executive shall be considered
to be a “specified employee” if, at the time of his separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.
 
(iv)           No Acceleration of Payments.  Neither the Company nor the
Executive, individually or in combination, may accelerate any payment or benefit
that is subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
(v)           Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
 
(vi)           Taxable Reimbursements and In-Kind Benefits.
 
(A)           Any reimbursements by the Company to the Executive of any eligible
expenses under this Agreement that are not excludable from the Executive’s
income for Federal income tax purposes (the “Taxable Reimbursements”) shall be
made by no later than the last day of the taxable year of the Executive
following the year in which the expense was incurred.
 
 
9

--------------------------------------------------------------------------------

 
 
(B)           The amount of any Taxable Reimbursements, and the value of any
in-kind benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.
 
(C)           The right to Taxable Reimbursement, or in-kind benefits, shall not
be subject to liquidation or exchange for another benefit.
 
(vii)           No Guaranty of 409A Compliance.  Notwithstanding the foregoing,
the Company does not make any representation to the Executive that the payments
or benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.
 
7.           Restrictive Covenants.
 
(a)           Non-competition.
 
(i)           At all times during the Restricted Period, the Executive shall
not, directly or indirectly (whether as a principal, agent, partner, employee,
officer, investor, owner, consultant, board member, security holder, creditor or
otherwise), engage in any Competitive Activity, or have any direct or indirect
interest in any sole proprietorship, corporation, company, partnership,
association, venture or business or any other person or entity that directly or
indirectly (whether as a principal, agent, partner, employee, officer, investor,
owner, consultant, board member, security holder, creditor, or otherwise)
engages in a Competitive Activity; provided that the foregoing shall not apply
to the Executive's ownership of Common Stock of the Company or the acquisition
by the Executive, solely as an investment, of securities of any issuer, so long
as the Executive does not control, acquire a controlling interest in or become a
member of a group which exercises direct or indirect control of, more than five
percent (5%) of any class of capital stock of such corporation.
 
(ii)           The  Executive and the Company each covenant to promptly inform
the other party of any new business ideas relating to the Company’s business as
then conducted or proposed to be conducted (a “New Business Idea”).  Within 15
days following the Executive or the Company notifying the other party of a New
Business Idea, the parties shall mutually agree as to whether the New Business
Idea shall constitute a New Company Technology.  The foregoing shall not in
anyway prohibit Executive from exploiting, engaging in or pursuing a New
Business Idea which is not determined to be a New Company Technology and the
Company shall have no rights in such New Business Idea, so long as such New
Business Idea does not constitute a Company Business Technology and is not based
on Confidential Information.  Notwithstanding anything to the contrary contained
herein, the obligations and rights of the Company and the Executive under this
Section 7(a)(ii) shall terminate upon the termination of the Term of Employment.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Nonsolicitation of Employees and Certain Other Third Parties.  At
all times during the Restricted Period, the Executive shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity (i) employ or attempt to employ or enter into any
contractual arrangement with any employee, consultant or individual contractor
performing services for the Company, or any Related Entity, unless such
employee, consultant or independent contractor, has not been employed or engaged
by the Company for a period in excess of six (6) months, and/or (ii) call on,
solicit, or engage in business with, any of the actual or targeted prospective
customers or clients of the Company or any Related Entity on behalf of any
person or entity in connection with any Competitive Activity, nor shall the
Executive make known the names and addresses of such actual or targeted
prospective customers or clients, or any information relating in any manner to
the trade or business relationships of the Company or any Related Entities with
such customers or clients, other than in connection with the performance of the
Executive’s duties under this Agreement, and/or (iii) persuade or encourage or
attempt to persuade or encourage any persons or entities with whom the Company
or any Related Entity does business or has some business relationship to cease
doing business or to terminate its business relationship with the Company or any
Related Entity or to engage in any Competitive Activity on its own or with any
competitor of the Company or any Related Entity.
 
(c)           Confidential Information.  The Executive shall not at any time
divulge, communicate, use to the detriment of the Company or any Related
Entity or for the benefit of any other person or persons, or use in any way
other than in the performance of Executives duties for the Company, any
Confidential Information pertaining to the business of the Company.  Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company or any Related Entity (which shall
include, but not be limited to, information concerning the Company's or any
Related Entity’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company and its Related Entities that
is received by the Executive in confidence and as a fiduciary, and the Executive
shall remain a fiduciary to the Company and its Related Entities with respect to
all of such information. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information as
required to perform his duties under this Agreement or to the extent required by
law.  If any person or authority makes a demand on the Executive purporting to
legally compel him to divulge any Confidential Information, to the extent
permitted by such legal requirement, the Executive immediately shall give notice
of the demand to the Company so that the Company may first assess whether to
challenge the demand prior to the Executive’s divulging of such Confidential
Information.  To the extent permitted by such legal requirement, the Executive
shall not divulge such Confidential Information until the Company either has
concluded not to challenge the demand, or has exhausted its challenge, including
appeals, if any.  Upon request by the Company, the Executive shall deliver
promptly to the Company upon termination of his services for the Company, or at
any time thereafter as the Company may request, all memoranda, notes, records,
reports, manuals, drawings, designs, computer files in any media and other
documents (and all copies thereof) containing such Confidential Information.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Ownership of Developments.  All processes, concepts, techniques,
inventions and works of authorship, including new contributions, improvements,
formats, packages, programs, systems, machines, compositions of matter
manufactured, developments, applications and discoveries, and all copyrights,
patents, trade secrets, or other intellectual property rights associated
therewith conceived, invented, made, developed or created by the Executive
(“Inventions”) during the Term of Employment either during the course of
performing work for the Company or its Related Entities, or their clients, or
which are related in any manner to the business (commercial or experimental) of
the Company or its Related Entities or their clients other than any Inventions
conceived and developed by Executive exclusively on his own time without use of
any Company Confidential Information or other Company materials or resources and
which do not constitute Company Business Technology (collectively, the “Work
Product”) shall belong exclusively to the Company and its Related Entities and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company and its Related Entities within the meaning of Title 17 of
the United States Code.  To the extent the Work Product may not be considered
work made by the Executive for hire for the Company and its Related Entities,
the Executive agrees to assign, and automatically assign at the time of creation
of the Work Product, without any requirement of further consideration, any
right, title, or interest the Executive may have in such Work Product.  Upon the
request of the Company and at Company’s expense, the Executive shall take such
further actions, including execution and delivery of instruments of conveyance,
as may be reasonable and appropriate to give full and proper effect to such
assignment. The Executive shall further: (i) promptly disclose the Work Product
to the Company; (ii) assign to the Company or its assignee, without additional
compensation, all patent or other rights to such Work Product for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventions, all at the sole
cost and expense of the Company.
 
(e)           Books and Records.  All books, records, and accounts relating in
any manner to the customers or clients of the Company or its Related Entities,
whether prepared by the Executive or otherwise coming into the Executive's
possession, shall be the exclusive property of the Company and its Related
Entities and shall be returned immediately to the Company on termination of the
Executive's employment hereunder or on the Company's request at any time.
 
(f)           Acknowledgment by Executive. The Executive acknowledges and
confirms that the restrictive covenants contained in this Section 7 (including
without limitation the length of the term of the provisions of this Section 7)
are reasonably necessary to protect the legitimate business interests of the
Company and its Related Entities, and are not overbroad, overlong, or unfair and
are not the result of overreaching, duress or coercion of any kind. The
Executive further acknowledges and confirms that the compensation payable to the
Executive under this Agreement is in consideration for the duties and
obligations of the Executive hereunder, including the restrictive covenants
contained in this Section 7, and that such compensation is sufficient, fair and
reasonable.  The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Section 7 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors.  The Executive acknowledges and confirms that his special knowledge
of the business of the Company and its Related Entities is such as would cause
the Company and its Related Entities serious injury or loss if he were to use
such ability and knowledge to the benefit of a competitor or were to compete
with the Company or its Related Entities in violation of the terms of this
Section 7.  The Executive further acknowledges that the restrictions contained
in this Section 7 are intended to be, and shall be, for the benefit of and shall
be enforceable by, the Company’s successors and assigns.  The Executive
expressly agrees that upon any breach or violation of the provisions of this
Section 7, the Company shall be entitled to seek in addition to any other rights
or remedies it may have, to (i) temporary and/or permanent injunctive relief in
any court of competent jurisdiction as described in Section 7(i) hereof, and
(ii) such damages as are provided at law or in equity. The existence of any
claim or cause of action against the Company or its Related Entities, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement of the restrictions contained in this Section 7.
 
 
12

--------------------------------------------------------------------------------

 
 
(g)           Reformation by Court.  In the event that a court of competent
jurisdiction shall determine that any provision of this Section 7 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Section 7 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.
 
(h)           Extension of Time.  If the Executive shall be in violation of any
provision of Section 7(a) or Section 7(b), as applicable, then each time
limitation set forth in Section 7(a) or Section 7(b), as applicable, shall be
extended for a period of time equal to the period of time during which such
violation or violations occur.  If the Company or any its Related Entity seeks
injunctive relief from such violation in any court, then the covenants set forth
in Section 7(a) or Section 7(b), as applicable, shall be extended for a period
of time equal to the pendency of such proceeding including all appeals by the
Executive.
 
(i)           Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Section 7 of this Agreement may cause irreparable harm and damage to the
Company, and its Related Entities, the monetary amount of which may be virtually
impossible to ascertain.  As a result, the Executive recognizes and hereby
acknowledges that the Company and its Related Entities shall be entitled to seek
an injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Section 7 of this
Agreement by the Executive or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.
 
8.           Representations and Warranties of Executive.  The Executive
represents and warrants to the Company that:
 
(a)           The Executive’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;

 
13

--------------------------------------------------------------------------------

 



 
(b)           The Executive has not violated, and in connection with his
employment with the Company will not violate, any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer by
which he is or may be bound;
 
(c)           In connection with Executive’s employment with the Company, he
will not use any confidential or proprietary information that he may have
obtained in connection with employment with any prior employer; and
 
(d)           The Executive has not (i) been convicted of any felony; or (ii)
committed any criminal act with respect to Executive’s current or any prior
employment.
 
9.           Taxes.  Anything in this Agreement to the contrary notwithstanding,
all payments required to be made by the Company hereunder to the Executive or
his estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.  In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
 
10.           Assignment.  The Company shall have the right to assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation or other entity with or into which the Company may hereafter
merge or consolidate or to which the Company may transfer all or substantially
all of its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.
 
11.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New Jersey,
without regard to principles of conflict of laws.
 
12.           Jurisdiction and Venue.  The parties acknowledge that a
substantial portion of the negotiations, anticipated performance and execution
of this Agreement occurred or shall occur in Monmouth, New Jersey, and that,
therefore, without limiting the jurisdiction or venue of any other federal or
state courts, each of the parties irrevocably and unconditionally (i) agrees
that any suit, action or legal proceeding arising out of or relating to this
Agreement which is expressly permitted by the terms of this Agreement to be
brought in a court of law, may be brought in the courts of record of the State
of New Jersey in Monmouth County or the court of the United States, District of
New Jersey; (ii) consents to the jurisdiction of each such court in any such
suit, action or proceeding; (iii) waives any objection which it or he may have
to the laying of venue of any such suit, action or proceeding in any of such
courts; and (iv) agrees that service of any court papers may be effected on such
party by mail, as provided in this Agreement, or in such other manner as may be
provided under applicable laws or court rules in such courts.
 
 
14

--------------------------------------------------------------------------------

 
 
13.           Entire Agreement.  This Agreement, along with the Indemnification
Rights and Equity Awards, constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and, upon its effectiveness,
shall supersede all prior agreements, understandings and arrangements, both oral
and written, between the Executive and the Company (or any of its Related
Entities) with respect to such subject matter, including without limitation the
Other Agreements.  This Agreement may not be modified in any way unless by a
written instrument signed by both the Company and the Executive.
 
14.           Survival.  The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment hereunder,
including without limitation, the Company’s obligations under Sections 6 and 26
and the Executive’s obligations under Section 7 above, and the expiration of the
Term of Employment, to the extent necessary to the intended preservation of such
rights and obligations.
 
15.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein.  Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon the earlier of receipt by the addressee, as evidenced
by the return receipt thereof, or three (3) days after deposit in the U.S.
mail.  Notice shall be sent (i) if to the Company, addressed to 9 Deer Park
Drive, Suite C, Monmouth Junction, NJ  08852, Attention: General Counsel, and
(ii) if to the Executive, to his address as reflected on the payroll records of
the Company, or to such other address as either party shall request by notice to
the other in accordance with this provision.
 
16.           Benefits; Binding Effect.  This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.
 
17.           Right to Consult with Counsel; No Drafting Party.  The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are not unreasonable.  The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
 
18.           Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being valid in law, and, in the event that any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall be declared invalid, this Agreement shall be construed as if
such invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, provisions or provisions,  section or sections or article or articles
had not been inserted.  If such invalidity is caused by length of time or size
of area, or both, the otherwise invalid provision will be considered to be
reduced to a period or area which would cure such invalidity.
 
 
15

--------------------------------------------------------------------------------

 
 
19.           Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
20.           Damages; Attorneys Fees.  Nothing contained herein shall be
construed to prevent the Company or the Executive from seeking and recovering
from the other damages sustained by either or both of them as a result of its or
his breach of any term or provision of this Agreement. In the event that either
party hereto seeks to collect any damages resulting from, or the injunction of
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys' fees of the other.
 
21.           Waiver of Jury Trial.  The Executive hereby knowingly, voluntarily
and intentionally waives any right that the Executive may have to a trial by
jury in respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.
 
22.           No Set-off.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.
 
23.           Section Headings.  The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
 
24.           No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
25.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument and agreement.
 
26.           Indemnification.
 
(a)           Subject to limitations imposed by law, the Company shall indemnify
and hold harmless the Executive to the fullest extent permitted by law from and
against any and all claims, damages, expenses (including attorneys' fees),
judgments, penalties, fines, settlements, and all other liabilities incurred or
paid by him in connection with the investigation, defense, prosecution,
settlement or appeal of any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative and to
which the Executive was or is a party or is threatened to be made a party by
reason of the fact that the Executive is or was an officer, employee or agent of
the Company, or by reason of anything done or not done by the Executive in any
such capacity or capacities, provided that the Executive acted in good faith, in
a manner that was not grossly negligent or constituted willful misconduct and in
a manner he reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.  The Company also shall
pay any and all expenses (including attorney's fees) incurred by the Executive
as a result of the Executive being called as a witness in connection with any
matter involving the Company and/or any of its officers or directors.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           The Company shall pay any expenses (including attorneys' fees),
judgments, penalties, fines, settlements, and other liabilities incurred by the
Executive in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 26 in advance of the final disposition of
such action, suit or proceeding.  The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than ten (10) days
following the Executive's delivery to the Company of a written request for an
advance pursuant to this Section 26, together with a reasonable accounting of
such expenses.
 
(c)           The Executive hereby undertakes and agrees to repay to the Company
any advances made pursuant to this Section 26 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.
 
(d)           The Company shall make the advances contemplated by this Section
26 regardless of the Executive's financial ability to make repayment, and
regardless whether indemnification of the Executive by the Company will
ultimately be required.  Any advances and undertakings to repay pursuant to this
Section 26 shall be unsecured and interest-free.
 
(e)           The provisions of this Section 26 shall survive the termination of
the Term of Employment or expiration of the term of this Agreement.  In
addition, following the termination of the Term of Employment, Executive shall
be entitled to maintain any rights to indemnification by virtue of the
Executive’s position as an officer or director of the Company or its
subsidiaries or pursuant to any indemnification agreement between the Executive
and the Company and the benefits under any directors’ and officers’ liability
insurance policy maintained by the Company, in accordance with the terms thereof
(collectively, the “Indemnification Rights”).
 
[Signatures on following page]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

 
COMPANY:
     
Insmed Incorporated, a Virginia corporation
      By:
 
  Name:
 
  Title:
 
         
EXECUTIVE:
             
Donald J. Hayden Jr.

 
 
18

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RELEASE


GENERAL RELEASE OF CLAIMS


 
1.           _______________ (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the consideration received pursuant to Section 6(b)
(other than the Accrued Obligations) of the Employment Agreement to which this
release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge _____________________ (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown relating to Executive’s employment or termination thereof, whether for
tort, breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment.  Executive
acknowledges that the Company encouraged him to consult with an attorney of his
choosing, and through this General Release of Claims encourages him to consult
with his attorney with respect to possible claims under the Age Discrimination
in Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans.  Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under ADEA that he may have as of the date hereof.  Executive further
understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof.  Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any rights to
receive any payments or benefits to which the Executive is entitled under COBRA,
the Employment Agreement or any other compensation or employee benefit plans in
which the Executive is eligible to participate at the time of execution of this
General Release of Claims, (ii) any rights or claims that may arise as a result
of events occurring after the date this General Release of Claims is executed,
(iii) any indemnification and advancement rights Executive may have as a former
employee, officer or director of the Company or its subsidiaries or affiliated
companies, (iv) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company.
 
2.           Executive represents that he has not filed against the Released
Parties any complaints, charges, or lawsuits arising out of his employment, or
any other matter arising on or prior to the date of this General Release of
Claims, and covenants and agrees that he will never individually or with any
person file, or commence the filing of any lawsuits, complaints or proceedings
with any governmental agency, or against the Released Parties with respect to
any of the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to (i) commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA; or (ii) file a charge with an
administrative agency or take part in any agency investigation.  The Executive
does agree, however, that he is waiving his right to recover any money in
connection with such an investigation or charge filed by him or by any other
individual, or a charge filed by the Equal Employment Opportunity Commission or
any other federal, state or local agency, except as prohibited by law.
 
 
19

--------------------------------------------------------------------------------

 
 
3.           Executive hereby acknowledges that the Company has informed him
that he has up to twenty-one (21) days to sign this General Release of Claims
and he may knowingly and voluntarily waive that twenty-one (21) day period by
signing this General Release of Claims earlier.  Executive also understands that
he shall have seven (7) days following the date on which he signs this General
Release of Claims within which to revoke it by providing a written notice of his
revocation to the Company.
 
4.           Executive acknowledges that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the State of New Jersey applicable to contracts made and to be performed
entirely within such State.
 
5.           Executive acknowledges that he has read this General Release of
Claims, that he has been advised that he should consult with an attorney before
he executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.
 
6.           This General Release of Claims shall take effect on the eighth day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.
 
 

             
_______________, 20__

 
 
 20

--------------------------------------------------------------------------------